     Case 1:20-cv-00905-NONE-JLT Document 22 Filed 11/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM JAMES WALLACE, II,                      Case No. 1:20-cv-00905-NONE-JLT (PC)

12                         Plaintiff,                 FINDINGS AND RECOMMENDATIONS
                                                      TO DISMISS CLAIMS AND
13            v.                                      DEFENDANTS

14    CALIFORNIA DEPARTMENT OF                        14-DAY DEADLINE
      CORRECTIONS AND
15    REHABILITATION, et al.,

16                         Defendants.

17

18          On October 22, 2020, the Court screened Plaintiff’s complaint and found that it states

19   cognizable claims for violations of the Americans with Disabilities Act (ADA) against Defendant

20   CDCR and Defendants Ourique and Smith in their official capacities. (Doc. 20.) The Court found

21   that the complaint’s remaining claims were not cognizable. (Id.) The Court therefore directed

22   Plaintiff to file a first amended complaint curing the deficiencies in his pleading or to notify the

23   Court that he wishes to proceed only on the claims found cognizable. (Id.)

24          On November 17, 2020, Plaintiff filed a “motion to proceed on claims found cognizable

25   by this Court.” (Doc. 21.) Accordingly, and for the reasons set forth in the Court’s screening

26   order (Doc. 20), the Court RECOMMENDS that:

27                 1. Defendants Krzysiak, Merritt, and Sherman be DISMISSED; and,

28                 2. The claims in Plaintiff’s complaint be DISMISSED, except for its ADA claims
     Case 1:20-cv-00905-NONE-JLT Document 22 Filed 11/20/20 Page 2 of 2


 1                  against Defendant CDCR and Defendants Ourique and Smith in their official

 2                  capacities.

 3          These Findings and Recommendations will be submitted to the United States District

 4   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days of

 5   the date of service of these Findings and Recommendations, Plaintiff may file written objections

 6   with the Court. The document should be captioned, “Objections to Magistrate Judge’s Findings

 7   and Recommendations.” Failure to file objections within the specified time may result in waiver

 8   of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

 9   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
10
     IT IS SO ORDERED.
11

12      Dated:     November 19, 2020                          /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       2
